DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
Claim 2 states, “to be applied to the diagnose of the image frame” and it is believed it should read “to be applied to diagnose the image frame”
Claim 10 states, to be applied to the diagnose of the image frame” and it is believed it should read “to be applied to diagnose the image frame”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "included in the endoscopic image" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,514,416 to Lee et al. (hereinafter Lee).
Regarding independent claim 1, Lee discloses a medical image diagnosis assistance apparatus for assisting a diagnosis of a medical image (abstract, “An apparatus and a method for diagnosis are provided. The apparatus for diagnosis lesion include: … a diagnosis unit configured to diagnose the lesion based on image data of the lesion and the selected one or more diagnostic model.”),
the medical image diagnosis assistance apparatus comprising a computing system (column 1, line 17, “a computer-aided diagnostic technique, and to an apparatus and method for diagnosis that uses categorized diagnostic models”), wherein the computing system comprises:
a reception interface module configured to receive a medical image (Figure 3A, element 1711; column 7, lie 32, “In an example, the data collection unit 1711 may receive diagnostic image data of a plurality of patients”);
a memory or database configured to store a plurality of medical image diagnosis algorithms each having a medical image diagnosis function (abstract, “a model selection unit configured to select one or more diagnostic model for diagnosing a lesion from the categorized diagnostic models;” Figure 3A, element 1717, “model storage unit”); and
a processor, wherein the processor (column 16, line 11, “For example, the units may include a processing device, a display unit, a touch screen, a microprocessor, a memory, a data storage unit, and the like. A processing device may be implemented using one or more general-purpose or special purpose computers, such as, for example, a processor, a controller”) is configured to extract diagnosis requirements for the medical image by analyzing each image frame of the medical image (Figure 1, element 150; column 5, line 5, “In an example, the lesion feature extraction unit 150 may extract various features of a lesion, such as shape, margin, echo pattern, and the like, from the medical data acquired by the detection performed by the lesion detection unit 130.”), 
wherein the processor is further configured to select a plurality of diagnosis application algorithms to be applied to a diagnose of the image frame from among the plurality of medical image diagnosis algorithms based on the diagnosis requirements (Figure 1, element 170; column 4, line 55, “an apparatus 170 for diagnosing lesion;” element 170 is broken up into smaller elements in Figure 2, elements 173; column 6, line 4, “”The model selection unit 173 may select one or more diagnostic models for the diagnosis of a new patient from among one or more categorized diagnostic models generated and stored by the model generation unit 171. In an example, the model selection unit 173 may categorize one or more categorized diagnostic models provided by the model generation unit 171 into one or more categories,), and
wherein the processor is further configured to generate display information including diagnosis results for the image frame (Figure 9, element 960; column 14, line 28, “The integrated diagnosis result is calculated and displayed in 960.”) by applying the plurality of selected diagnosis application algorithms to the image frame (Figure 9, element 950; column 14, line 18, “The lesion of the predetermined patient is diagnosed by using each of the selected diagnostic models. The model- by-model diagnosis result data obtained by the diagnosis is displayed in 950.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Lee further discloses wherein the processor is further configured to extract context-based diagnosis requirements corresponding to characteristics of the image frame of the medical image by analyzing the image frame of the medical image (Figure 9, element 930; column 13, line 65, “A plurality of categorized diagnostic models is generated by learning the categorized learning data, and the generated categorized diagnostic models are stored;” the models learn the requirements corresponding to that specific disease), and
wherein the processor is further configured to select a plurality of diagnosis application algorithms to be applied to the diagnose of the image frame based on the context-based diagnosis requirements (Figure 9, element 940; column 14, line 9, “One or more diagnostic models are selected to be used in the diagnosis from the categorized diagnostic models that are available in 940”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Lee further discloses wherein the processor is further configured to select a combination of the plurality of diagnosis application algorithms based on the context-based diagnosis requirements (Figure 7, elements 720 and 730; column 12, line 12, “In an example, the integrated diagnosis result data 730 may be calculated by reflecting preferences 710 among the selected diagnostic models in the integration of the model by-model diagnosis result data 720. The preferences 710 among the selected diagnostic models may be set and entered by a user, set by a default, or set in such a manner that a higher preference level may be assigned to a diagnostic model that is frequently used in comparison to a diagnostic model that is less frequently used.” ), and
wherein the processor is further configured to generate display information including diagnosis results for the image frame by applying the combination of the plurality of diagnosis application algorithms to the image frame (Figure 7, elements 720, and 730; column 12, line 2, “In another example, the diagnosis unit 175 may display only the model-by-model diagnosis result data 720 or only the integrated diagnosis result data 730, without displaying the both result data.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Lee in the combination further discloses wherein the context-based diagnosis requirements comprise one or more of a body part of a human body included in the endoscopic image frame ,  an organ of the human body,  a relative position indicated by the endoscopic image frame in the organ of the human body,  probabilities of occurrence of lesions related to the endoscopic image frame,  levels of risk of the lesions related to the endoscopic image frame,  levels of difficulty of identification of the lesions related to the endoscopic image frame, and types of target lesions (Figure 7, element 720; the breasts are categorized into benign or malignant which are read as lesion types).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Lee further discloses wherein the processor is further configured to store the display information in the database (Figure 9, elements 950 and 960) with the display information associated with the image frame (Figure 7, shows results of the image diagnosis; column 3, line 68, “FIG. 7 is a diagram illustrating an example of a screen displaying the results of diagnosis.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of U.S. 2019/0156483 to Kono et el. (hereinafter Kono).
Regarding independent claim 9, the rejection of claim 1 applies directly. Additionally, Lee further discloses a medical image diagnosis assistance method, the medical image diagnosis assistance method (abstract, “An apparatus and a method for diagnosis are provided. The apparatus for diagnosis lesion include:”… “a diagnosis unit configured to diagnose the lesion based on image data of the lesion and the selected one or more diagnostic model.”) being executed by a processor inside a computing system for assisting a diagnosis of a medical image (column 16, line 11, “For example, the units may include a processing device, a display unit, a touch screen, a microprocessor, a memory, a data storage unit, and the like. A processing device may be implemented using one or more general-purpose or special purpose computers, such as, for example, a processor, a controller”), the medical image diagnosis assistance method being executed based on program instructions loaded into the processor (column 16, line 44, “In particular, the software and data may be stored in one or more non-transitory computer readable recording mediums. A computer readable recording medium may include any data storage device, data storage unit or memory unit that can store data which can be thereafter read by a computer system or processing device.”).
Lee fails to disclose as further recited, however Kono discloses extracting, by the processor, diagnosis requirements for the medical image by analyzing each endoscopic image frame of a medical image (abstract, “analyzing a characteristic of a pathologic region included in individual endoscopic images of an endoscopic image group arranged in chronological order;” Figure 3, “pathologic region characteristic analysis processing;” paragraph 0044, “the pathology characteristic information calculation unit 713 calculates pathology characteristic information representing a characteristic of a pathologic region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kono in order to analyze various characteristics of an endoscopic image (abstract).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 12, the rejection of claim 9 is incorporated herein. Additionally, Lee in the combination further discloses further comprising:
storing, by the processor, the display information in the database with the display information associated with the image frame (Figure 9, element 960; column 14, line 28, “The integrated diagnosis result is calculated and displayed in 960;”column 6, line 47, “The diagnosis unit 175 may display the results of the diagnosis by marking the lesion of the patient to be diagnosed as malignant or benign on a display unit;” in order to display the result, it must be stored to be retrieved for display).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 3 above, and further in view of WO 2017/165801 (hereinafter WO ‘801).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Lee fails to explicitly disclose wherein the combination of the plurality of diagnosis application algorithms comprises:
a first diagnosis application algorithm configured to be preferentially recommended for the image frame based on the context- based diagnosis requirements; and
a second diagnosis application algorithm configured to be recommended based on a supplemental diagnosis requirement derived from the context substrate diagnosis requirements based on a characteristic of the first diagnosis application algorithm.
However, WO ‘801 discloses wherein the combination of the plurality of diagnosis application algorithms comprises:
a first diagnosis application algorithm configured to be preferentially recommended for the image frame based on the context- based diagnosis requirements (Figure 2, elements 56, 58, and 60, classifier 1 feeds into classifier 2 making classifier 2 algorithm selected based on the first classifier; paragraph 0047, “In the second stage 54, the decision values from the three classifiers 56, 58, 60 were combined with six statistical features 62 to train a Gaussian radial basis function (RBF) kernel SVM classifier 64;” decision values represent lower levels of diagnosis within the hierarchical system); and
a second diagnosis application algorithm configured to be recommended based on a supplemental diagnosis requirement derived from the context substrate diagnosis requirements based on a characteristic of the first diagnosis application algorithm (Figure 2, element “classifier 2;” paragraph 0040, “The combined Classifier 1 and optional standard imaging features 24 are used as input for a Gaussian radial basis function kernel SVM classifier in the second-order classification (Classifier 2) 22, which outputs the final  decision 16 (i.e. indolent vs. clinically significant prostate cancer);” classifier 2, takes the input from the earlier classifier (classifier 1) which had already determined the first order classifications, and based upon the output of the multiple classifier 1s, classifier 2 comes to a final output, thus the classifier 2 algorithm is based upon the output of the earlier classifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ’801 in order to distinguish between indolent and clinically significant carcinoma automatically (abstract).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of U.S. Publication No. 2016/0171708 to Kim et al. (hereinafter Kim).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Lee discloses the display information comprising information about the diagnosis application algorithms having generated the diagnosis results (column 2, line 35, “display model-by-model diagnosis result data based on the diagnosis and calculate and display integrated diagnosis result data through integration of the model-by model diagnosis result data”), and evaluation scores for the diagnosis application algorithms (column 2, line 39, “the integrated diagnosis result data displaying a probability (which is read as an evaluation score) that the lesion is benign or malignant).
Lee fails to explicitly disclose as further recited, however, Kim discloses wherein the display information comprises the image frame, the diagnosis results selectively overlaid on the image frame (paragraph 0059, “The display 140 may overlay a current image with diagnosis results (e.g., information on detection and determination of ROIs) regarding the current image to output the diagnosis results in the first area, and to output diagnosis information (e.g., examination history, similar cases, etc.) to be compared with the diagnosis results regarding the current image in the second area at the same time as the diagnosis results of the current image or at a different time therefrom.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim in order to perform automatic diagnosis using an image that is received from a probe, and generate diagnosis information including results of the automatic diagnosis (abstract).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of a machine translation of CN 102753078 A (hereinafter CN ‘078).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Lee is silent about wherein the processor is further configured to:
generate external storage data in which the display information is associated with the image frame; and
transmit the external storage data to an external database through a transmission interface module so that the external storage data is stored in the external database.
However, CN ‘078 discloses wherein the processor is further configured to:
generate external storage data in which the display information is associated with the image frame (paragraph 0074, “As shown in FIG. 4, image display device 5 comprises interface (I/F) part 51, a temporary storage unit 52, image processing unit 53, the position estimation part 54, a storage part 55, processing setting section 56, a processing time prediction unit 57, detection information generating part 58, the display control part 59 and a display part 60;” paragraph 0087, “in the image display device 5, in addition to performing processing associated with the body image data of the initial 3 of the memory of the receiving device is also performed in parallel after being transmitted, the generated inspection information, display of the current in vivo image such as various kinds of processing.”); and
transmit the external storage data to an external database through a transmission interface module so that the external storage data is stored in the external database (paragraph 0071, “transmitting section 26 and antenna 27 to the body image data in the memory 25 together with identification information of the capsule type endoscope 2 superposed to wireless signal and sent to the external storage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘078 in order to provide an image display device capable of obtaining the image data shot by the capsule-type endoscope (abstract).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Kono as applied to claim 9 above, and further in view of WO ‘801.
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, Lee further discloses based on the context-based diagnosis requirements (Figure 7, elements 720 and 730; column 12, line 12, “In an example, the integrated diagnosis result data 730 may be calculated by reflecting preferences 710 among the selected diagnostic models in the integration of the model by-model diagnosis result data 720. The preferences 710 among the selected diagnostic models may be set and entered by a user, set by a default, or set in such a manner that a higher preference level may be assigned to a diagnostic model that is frequently used in comparison to a diagnostic model that is less frequently used.”), and wherein the generating comprises generating, by the processor, display information including diagnosis results for the image frame by applying the combination of the plurality of diagnosis application algorithms to the image frame(Figure 7, elements 720, and 730; column 12, line 2, “In another example, the diagnosis unit 175 may display only the model-by-model diagnosis result data 720 or only the integrated diagnosis result data 730, without displaying the both result data.”).
Lee in the combination fails to explicitly disclose as further recited, however WO ‘801 discloses wherein the selecting comprises selecting, by the processor, a combination of the plurality of diagnosis application algorithms, including a first diagnosis application algorithm configured to be preferentially recommended for the image frame based on the context- based diagnosis requirements (Figure 2, elements 56, 58, and 60, classifier 1 feeds into classifier 2 making classifier 2 algorithm selected based on the first classifier; paragraph 0047, “In the second stage 54, the decision values from the three classifiers 56, 58, 60 were combined with six statistical features 62 to train a Gaussian radial basis function (RBF) kernel SVM classifier 64;” decision values represent lower levels of diagnosis within the hierarchical system) and a second diagnosis application algorithm configured to be recommended based on a supplemental diagnosis requirement derived from the context substrate diagnosis requirements based on a characteristic of the first diagnosis application algorithm (Figure 2, element “classifier 2;” paragraph 0040, “The combined Classifier 1 and optional standard imaging features 24 are used as input for a Gaussian radial basis function kernel SVM classifier in the second-order classification (Classifier 2) 22, which outputs the final  decision 16 (i.e. indolent vs. clinically significant prostate cancer)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ’801 in order to distinguish between indolent and clinically significant carcinoma automatically (abstract).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Kono as applied to claim 9 above, and further in view of CN ‘078.
Regarding dependent claim 13, the rejection of claim 9 is incorporated herein. Lee and Kono in the combination are silent with regard to further comprising:
generating, by the processor, external storage data in which the display information is associated with the image frame; and
transmitting, by the processor, the external storage data to an external database through a transmission interface module so that the external storage data is stored in the external database.
CN ‘078 discloses further comprising:
generating, by the processor, external storage data in which the display information is associated with the image frame (paragraph 0074, “As shown in FIG. 4, image display device 5 comprises interface (I/F) part 51, a temporary storage unit 52, image processing unit 53, the position estimation part 54, a storage part 55, processing setting section 56, a processing time prediction unit 57, detection information generating part 58, the display control part 59 and a display part 60;” paragraph 0087, “in the image display device 5, in addition to performing processing associated with the body image data of the initial 3 of the memory of the receiving device is also performed in parallel after being transmitted, the generated inspection information, display of the current in vivo image such as various kinds of processing.”); and
transmitting, by the processor, the external storage data to an external database through a transmission interface module so that the external storage data is stored in the external database (paragraph 0071, “transmitting section 26 and antenna 27 to the body image data in the memory 25 together with identification information of the capsule type endoscope 2 superposed to wireless signal and sent to the external storage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘078 in order to provide an image display device capable of obtaining the image data shot by the capsule-type endoscope (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,581,973 discloses methods for endoscopic diagnosis support.
U.S. Publication No. 2015/0181185 discloses methods of analyzing color endoscopic image data and classifying pixels

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668